Citation Nr: 0729107	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-14 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
gastroesophageal reflux disease (GERD) with hiatal hernia, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the veteran an increased evaluation for 
his service-connected GERD with hiatal hernia.  


REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claim for increased rating.  
Such development would ensure that his due process rights, 
including those associated with the duties to notify and 
assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  

As an initial matter, the Board notes that it appears the 
veteran has been submitting treatment records from the VA 
Medical Center (VAMC) in West Palm Beach, Florida in support 
of his claim.  The RO has not requested records from this 
facility since prior to the veteran's November 2001 claim for 
increased rating, and it does not appear that the VA records 
associated with the claims folder comprise the veteran's 
complete record.  As such, the RO should request the 
veteran's complete treatment record from the VAMC in West 
Palm Beach since March 2001.  

The veteran contends that his service-connected GERD with 
hiatal hernia has worsened, evident in the fact that he has 
daily symptoms of dysphagia, pyrosis, regurgitation, coughing 
and chronic substernal pain.  He asserts that the West Palm 
Beach VAMC has not properly recorded all of his symptoms, 
which he claims are the result of the Navy surgeon's failure 
to tie the correct surgical knot, causing a recurrence of his 
hernia.  The veteran also contends that he needs to keep his 
bed elevated due to his hiatal hernia and has provided 
detailed information regarding what medications he has been 
prescribed in an effort to control his symptoms.  See 
statements in support of claim dated November 2001, September 
2002, June 2003, February 2004, and May 2004; April 2003 
notice of disagreement (NOD); April 2004 VA Form 9.  

The veteran underwent a VA compensation and pension (C&P) 
examination in August 2002, which included examination of his 
digestive system.  The veteran reported continued reflux 
symptoms, especially when he eats late.  He reported being 
awakened by a burning in the retrosternal area and by 
coughing spells, which take about one and one-half hours to 
relieve after he takes Tums and stands, allowing gravity to 
settle the food down into his stomach.  The veteran denied 
trouble swallowing, although he reported occasionally feeling 
food stuck in the epigrastric area, which also requires him 
to stand up and wait for about 20 minutes before the 
discomfort abates and he can proceed eating.  He was 
diagnosed with symptomatic hiatal hernia and gastroesophageal 
reflux, persistent symptoms and recurrence of symptoms after 
surgery.  

VA's duty to assist requires a thorough and contemporaneous 
medical examination sufficient to ascertain the current level 
of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
Providing a new examination is required under this duty when 
a veteran claims his condition has worsened and the available 
evidence is too old for an adequate evaluation of his current 
condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The VA examination conducted in August 2002 is now 
over five years old.  As such, fundamental fairness to the 
veteran warrants a new C&P examination to better ascertain 
the current severity of his service-connected GERD with 
hiatal hernia.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
a failing to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2006).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's complete 
treatment records from the West Palm 
Beach VAMC since March 2001.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected GERD with hiatal hernia.  The 
veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



